Citation Nr: 0503571	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 27, 
1997, for the grant of entitlement to service connection for 
diabetes mellitus and its secondary complications due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to August 
1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, among other things, denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was hospitalized in a VA medical facility in 
March 1987 and diagnosed with new onset diabetes.  The RO was 
notified of this hospitalization on March 31, 1987.

3.  The veteran first mentioned diabetes to the RO in an 
Application for Medical Benefits received on May 15, 1987.

4.  The veteran made his first formal request of entitlement 
to service connection for diabetes mellitus on June 27, 2001.


CONCLUSION OF LAW

Criteria for assignment of an effective date no earlier than 
March 31, 1987, for the grant of entitlement to service 
connection for diabetes mellitus and its secondary 
complications have been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  The report, 
however, must relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See 38 C.F.R. § 3.157.

The veteran seeks assignment of an effective date in 1987 
for the grant of entitlement to service connection for 
diabetes mellitus as that is when he was first diagnosed as 
having diabetes.  The RO was advised of the veteran's 
hospitalization and diagnosis of new onset diabetes on March 
31, 1987.  

The veteran submitted an Application for Medical Benefits on 
May 15, 1987, and reported, among other things, that he was 
a diagnosed diabetic.  This is the first evidence in the 
record of the veteran mentioning to the RO that he had 
diabetes.

The veteran contends that during his hospitalization in 1987 
and treatment subsequent thereto in VA medical facilities, 
his assertion that his diabetes was a result of exposure to 
Agent Orange during service in Vietnam was ignored by VA 
medical staff.  Consequently, the veteran asserts that his 
attempts to make a claim of entitlement to service 
connection for diabetes in 1987 were ignored.  In the 
veteran's January 2003 request for an earlier effective 
date, he related that he had asked a Disabled American 
Veterans representative about filing a claim during his 
hospitalization and was told that there was no need to file 
the claim because VA had not agreed to cover those claims.

The evidence of record shows that the veteran filed an 
application for VA compensation benefits for a slipped disc 
promptly upon his discharge from service in 1969 and, as a 
result of that application, was granted entitlement to 
service connection for chronic low back strain.  Since that 
time, the veteran has pursued various claims of entitlement 
to higher ratings for his low back disorder and problems 
stemming from that disability.  In conjunction with one of 
those claims, the veteran reported in a statement received by 
the RO on January 27, 1997, that his feet problems might not 
only be due to his diabetes, but also his back disability.  
In a May 1997 rating decision, diabetes was listed as a 
nonservice-connected disability, but there is no specific 
decision as to that classification.

In June 2001, the veteran reported that he was a Vietnam 
veteran with Type II diabetes mellitus and was treated at his 
local VA medical center.  The RO obtained treatment records 
showing a diagnosis of Type II diabetes mellitus and granted 
entitlement to service connection for diabetes on a 
presumptive basis under the newly expanded 38 C.F.R. Section 
3.309(e).  An effective date of January 27, 1997 was assigned 
as the veteran's correspondence of that date was treated as a 
claim of entitlement to service connection for diabetes 
mellitus.

As discussed at the veteran's hearing before the Board in 
July 2004, this claim is subject to interpretation under the 
Nehmer v. United States Veterans' Administration  32 F. Supp 
2d 1175 (N.D.Cal. 1999) stipulations.  The Nehmer 
stipulations were incorporated into a final regulation that 
became effective on September 24, 2003. See 68 Fed. Reg. 
50,966 (Aug. 25, 2003).  The new regulation is 38 C.F.R. 
Section 3.816(c)(2) and it allows for the assignment of an 
effective date prior to the enactment of the liberalizing 
regulation (the addition of Type II diabetes mellitus to the 
list of diseases in 38 C.F.R. Section 3.309(e) to be allowed 
presumptive service connection) if the original claim of 
entitlement to service connection for diabetes due to 
exposure to Agent Orange was outstanding between March 3, 
1989, and July 9, 2001, the effective date of the regulation 
establishing a presumption of service connection for Type II 
diabetes mellitus.  The date of the award will be the later 
of the date such claim was received by VA or the date the 
disability arose, except as otherwise provided for claims 
received within one year of discharge from service.  

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
effective date appropriate for assignment for entitlement to 
service connection for diabetes is March 31, 1987, the date 
the RO was advised of the veteran's hospitalization and 
diagnosis of new onset diabetes.  Specifically, the veteran 
first mentioned to the RO that he had diabetes in May 1987 
and although the document on which he first mentioned this 
fact is not a specific request for VA compensation for that 
disability, the Board will liberally construe the 
communication to be a claim and find that the claim was 
outstanding as of March 3, 1989, so as to allow for the 
assignment of the date of claim as the effective date of the 
grant of benefits pursuant to 38 C.F.R. Section 3.816(c)(2).  
Additionally, because the RO was advised of the 
hospitalization and diagnosis of diabetes within the previous 
year of the May 1987 claim, the notice of hospitalization 
will be construed as an informal claim.  See 38 C.F.R. 
§ 3.157(b)(1).  Thus, treating the March 31, 1987 notice of 
hospitalization as an informal claim of entitlement to 
service connection for diabetes is the most generous 
interpretation possible.  And, consequently, because this 
date is later than the date the disability arose, it is 
appropriate for assignment.

The veteran's assertions during his hearing that he had filed 
a claim within one year of his discharge from service are 
without merit.  The record clearly shows that the veteran's 
claims prior to 1987 relate to his low back disability and 
can in no way be interpreted as claims of entitlement to 
service connection for diabetes.  As such, when considering 
all evidence of record, the Board finds that the request for 
an earlier effective date for the grant of entitlement to 
service connection for diabetes is granted to the extent that 
an effective date of March 31, 1987, is assigned.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 


II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 2003, but the VCAA 
notice was not given to the veteran until February 2004.  
Fortunately, the Court stated in Pelegrini II  that it was 
not requiring the voiding or nullification of any AOJ action 
or decision, only finding that appellants are entitled to 
VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran submitted a claim earlier 
than the currently assigned effective date, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him the opportunity to 
testify before the Board in July 2004.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  




ORDER

An effective date of March 31, 1987, for the grant of 
entitlement to service connection for diabetes mellitus and 
its secondary complications due to exposure to Agent Orange 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


